DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 11 towards the ceiling tile having a cavity with a floor formed into the front surface of the ceiling tile and at least one passageway must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, the phrase "the light module is a common light and heat emitting surface" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "common"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claim 11 recites limitations towards “a circular cavity”, “at least one passageway” and “a housing” with “the passageway extending along an axis from the floor of the cavity to the rear surface of the ceiling tile” and “the passageway having sidewall threads mating with the threads of the housing”. These limitations render the claims unclear and confusing because how does the passageway extend from the floor of the cavity to the rear surface of the tile? According to the description the passageway extends from the floor of the cavity to the front surface of the tile. How does the ceiling tile have a cavity with a floor and at the same time the passageway has a threaded sidewall that is mated to the housing? Examiner believes that the cavity and the passageway are the same element. The claims will be examined as best understood.
	
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 11, 12, 14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frunder (DE 102013209586 A1).
Regarding claim 11 as best understood, Frunder discloses an integrated ceiling and light system comprising:
a ceiling tile 22 having a front surface and an opposing rear surface, a circular cavity having a floor formed into the front surface, at least one passageway extending along an axis from the floor of the cavity to the front surface of the ceiling tile, the passageway bound by a sidewall, the sidewall comprising threads (annotated Fig 3);
a light module 10 comprising a front surface opposite a rear surface; and
a housing 12 comprising a front surface opposite a rear surface 12g, wherein the housing has a circular shape and comprises a threaded outer surface; (Fig 3, 4-7), (Par 0059).
wherein the light module is affixed to the housing; and
wherein the housing 12 is detachably coupled to the ceiling tile by mating the
sidewall threads of the ceiling tile with the threaded outer surface of the housing (Fig 3, 4-7).

    PNG
    media_image1.png
    522
    750
    media_image1.png
    Greyscale

Regarding claim 12, Frunder discloses the light module 10 is positioned within a recess of the housing 12, (Fig 3).
Regarding claim 14, Frunder discloses the light module 10 is coupled to a bottom surface of the housing 12 (Fig 3). Examiner conclude this because the housing 12 would receive the light module that would be coupled to the bottom surface of the housing via the electrical wires.
Regarding claim 16, Frunder discloses the light module further comprises electrical wires coupled to the rear surface via opening 26 (Fig 3).
Regarding claim 18 as best understood, Frunder discloses the front surface of the light module is a common light and heat emitting surface of the light module (Fig 3).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoog (US 9,255,676) in view of Frunder (DE 102013209586 A1).
Regarding claim 1, Hoog discloses an integrated ceiling C and light system (Fig 1A) comprising: 
a ceiling tile C comprising a front surface and an opposing rear surface, a passageway Y having an axis extending through the ceiling tile from the front surface to the rear surface, the passageway bound by a sidewall, (Fig 6A); 
a light module 11 comprising a front surface opposite a rear surface; and
a housing 41 comprising a front surface opposite a rear surface, wherein the housing has a circular shape and comprises a threaded outer surface 43 (Fig 6A, 6B); 
wherein the light module is affixed to the housing (Fig 7A); and 
wherein the housing 41 is detachably coupled to the ceiling tile by mating the 
sidewall of the ceiling tile with the threaded outer surface 43 of the housing (Fig 7A-C).
Hoog does not disclose the sidewall of the passageway having threads. However, Frunder discloses a ceiling tile 22 and a light system 10, the ceiling tile having an opening with a sidewall and a housing 12, the sidewall and the housing having a threaded structure (Fig 1, 4-7), (Par 0059). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of Hoog to include threads as taught by Frunder, in order to improve the connection between the sidewall and the housing.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 2, Hoog discloses the light module 11 is positioned within a recess of the housing 41, (Fig 7A-C).
Regarding claim 3, Hoog discloses the front surface of the light module 11 is flush with the front surface of the ceiling tile C (Fig 1A, 7C).
Regarding claim 4, Hoog discloses the light module is coupled to a bottom surface of the housing (Fig 7C).
Regarding claim 5, Hoog discloses the front surface of the light module 11 is flush with the front surface of the ceiling tile C (Fig 1A, 7C).
Regarding claim 6, Hoog discloses the light module further comprises electrical wires coupled to the rear surface (Fig 1A).
Regarding claim 7, Hoog discloses the electrical wires pass through the rear surface of the housing (Fig 1A).
Regarding claim 8 as best understood, Hoog discloses the front surface of the light module is a common light and heat emitting surface of the light module (Fig 1A).
Regarding claims 9 and 10, Hoog discloses the ceiling tile C, but does not disclose the ceiling tile is formed from a compressible material; the ceiling tile is made from a rubber or a foam. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the ceiling tile made from a rubber or a foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide insulation and waterproofing properties.

11.	Claim(s) 13, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frunder (DE 102013209586 A1).
Regarding claims 13 and 15, Frunder discloses as discussed in claims 12 and 14, but does not disclose the front surface of the light module is flush with the front surface of the ceiling tile. However, it would have been an obvious design choice to have the front surface of the light module is flush with the front surface of the ceiling tile according to the desired visual appearance of the light system.
Regarding claim 17, Frunder discloses the electrical wires as discussed in claim 16, but does not disclose the electrical wires pass through the rear surface of the housing. However, it would have been an obvious design choice to have the electric wires as claim according to the type of material used for the ceiling tile and the type of lighting system.
Regarding claim 19, Frunder discloses as discussed in claim 11, but does not disclose the light module has a weight per unit volume that is equal to or less than the weight per unit volume of the ceiling tile. However, it would have been an obvious design choice to have the light module with a weight per unit as claim according to the required type of material used for the ceiling tile and the type of lighting system.
Regarding claim 20, Frund discloses the ceiling tile 22, but does not disclose the ceiling tile is made from a metal, a rubber or a foam. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the ceiling tile made from a rubber or a foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide insulation and waterproofing properties.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/21/2022